Citation Nr: 0937379	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  06-18 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from March 1967 to 
April 1973.  The Veteran also had a subsequent period of 
unverified service in a reserve component.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a hearing in July 2009.  A transcript of the 
hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reserve component treatment records indicate that the Veteran 
was diagnosed with a heart murmur in 1989.  Moreover, a 
December 1989 letter from Michael Rotman, M.D., diagnosed the 
Veteran with aortic valve disease with aortic stenosis due to 
degenerative disease of the aortic valve just three weeks 
after his flight physical revealed the heart murmur.  

However, the record does not indicate whether the heart 
murmur was diagnosed during a period of active duty, active 
duty for training (ACDUTRA), or inactive duty for training 
(INACDUTRA).  Accordingly, since service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated during active duty and ACDUTRA and 
only for an injury incurred or aggravated while performing 
INACDUTRA, a remand is required to verify the nature of his 
service at the time he was first diagnosed with the heart 
murmur which was the first symptom of his later diagnosed 
heart disease.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 
2002).  

The Veteran has not been afforded a VA examination to 
determine the etiology of his heart disease; specifically 
whether his heart disease is related to any period of 
verified active duty or ACDUTRA.  Accordingly, a remand to 
obtain such opinion is required.  See 38 U.S.C.A. § 5103A(d) 
(West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should contact the 
Veteran's reserve component and obtain 
verification of his dates of reserve 
component service along with 
verification as to his dates of active 
duty, ACDUTRA, and INACDUTRA while 
serving with his reserve component.  A 
specific finding as to the dates of 
active duty, ACDUTRA, and INACDUTRA 
while serving with his reserve 
component should be made and associated 
with the claims file.  

2.  After undertaking the above 
development, the RO/AMC should arrange 
for the Veteran to be provided with a 
cardiology examination.  The claims 
folder is to be provided to the 
examiner for review in conjunction with 
the examination.  After a review of the 
record on appeal and an examination of 
the Veteran, the examiner should 
provide an opinion as to whether it is 
at least as likely as not (i.e., 50 
percent or greater degree of 
probability) that the Veteran's heart 
disease is related to any confirmed 
period of active duty service or 
ACDUTRA.  

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The examiner is requested to provide a 
rationale for his opinion.  

3.  After undertaking the above 
development, the RO/AMC should provide 
the Veteran with updated Veterans Claims 
Assistance Act of 2000 (VCAA) notice in 
accordance with the United States Court 
of Appeals for Veterans Claims (Court) 
holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Also see 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

4.  The RO/AMC should thereafter 
readjudicate the claim.  If the claim 
remains denied, the AMC/RO should issue 
a supplemental statement of the case to 
the Veteran and he should be given an 
opportunity to respond before the 
appeal is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Neil T. Werner
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

